Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Response to Arguments
Applicant presents the following arguments in the 14 June 2022 Request for Continued Examination:
For example, Vangala describes “a method for providing contextual information to a user during a browsing session,” which includes “maintaining a user-centric graph including a plurality of user-centric facts associated with the user and derived from interaction by the user with a plurality of difference computer services.”° Vangala provides that the disclosed system performs operations to identify “assistive information to the user,” based on “one or more user-centric facts in the user-centric graph.”’ Relevant portions of Vangala as cited by the Examiner further provide, in relevant part, that the system is “configured to present information related to one or more of a plurality of pre-defined contexts” to the user.* Accordingly, Vangala provides a system which is configured to present to the user the user’s context — not to actually retrieve search results based on the user’s context. As an illustrative example, Vangala provides that the system may “intelligently determine that the user may require the relevant information from emails/calendar and present assistive information related to the context in an information pane.” Vangala therefore does not provide a system which may accesses a set of search results based on the user’s determined context, let alone determine a sort order of those search results based on the user’s determined context.
Furthermore, Vangala does not provide a system to enable a user to search for a “user role,” in order to identify a relevant individual based on a schedule associated with the identified user role. For example, relevant portions of Vangala provide that the system may be “associated with a schedule planning program,” and that the system may display information from the schedule planning program within an “information pane” in order to inform the user of a given user-context.'° While Vangala generally discloses a system which may access a schedule or calendar application associated with a user, the system in Vangala does not utilize information from the schedule for the purposes of identifying relevant information or sorting a set of search results, but rather for simply presenting relevant information from the schedule to the user. For these reasons, Applicant respectfully submits that the Vangala reference does not teach or suggest limitations that include, “receiving a search request from a client device, the search request including a search criteria, the search criteria comprising an identification of a user role,” “accessing a schedule associated with the user role identified by the search criteria,” and “determining a user context of the client device in response to the receiving the search request based on at least a time of day” as recited by independent claim 1 as presently amended.

Examiner presents the following responses to Applicant’s arguments:
With respect to applicant’s argument A, Applicant's arguments have been fully considered but they are not persuasive. Vangala discloses the user of user context and time constraints, such as the current time of day, in processing of queries, such as specialized queries. See rejection below in view of the amended language.
With respect to applicant’s argument B, Applicant’s arguments have been fully considered and are persuasive in view of the amended language directed to the inclusion of user roles.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vangala modified by Panuganty below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0110623 issued to Vipindeep Vangala et al (hereinafter referred to as Vangala) in view of U.S. Patent Application Publication No. 2020/0034357 issued to Ramesh Panuganty et al (hereinafter referred to as Panuganty).
As to claim 1, Vangala discloses receiving a search request from a client device, the search request including a search criteria (user submits a query from a client computer browser, see Para. 0074 – 0076, 0083 – 0086, and web search and results of a web search, see Para. 0026 – 0032); 
accessing a schedule associated with a user (graph structures may be associated with a schedule planning program, see Para. 0017, and calendar/schedule items are utilized and searched, including events and topics having particular temporality, see Para. 0020 – 0022 and 0026 – 0031), 

determining a user context of the client device in response to the receiving the search request based on at least a time of day (after receiving a web search, determining contexts of particular relevance to the user, see Vangala:  Para. 0026 – 0032, and current user context is used in processing the query, see Vangala:  Para. 0074 – 0076, 0083 – 0086, and processing specialized queries using time constraints such as the current time in which the query is served, see Vangala: Para. 0091 – 0096); 
accessing a set of search results from within a repository based on the user context and the search criteria from the search request (processing results based on the web search results and user context for user-centric facts (of the fact nodes from the user-centric graph), see Vangala: Para. 0023 – 0032, and data sources including generated object graph nodes, including external knowledge bases, see Vangala: Para. 0013, 0023, 0049 – 0061 and 0071, and search results based on user context and search constraints, see Vangala: Para. 0074 – 0076, 0083 – 0097 and Fig. 1a – 1b,  ex. answering a query, returning searched for facts, etc., see Para. 0094 - 0097); 
generating a sort order of the set of search results based on the user context (ranking of user-centric facts with regard to context, see Vangala: Para. 0024, 0088 – 0089 and 0091 – 0096); and 
causing display of a presentation of the set of search results based on the sort order at the client device (return/display search results/answers, including the ranked query results for user-centric facts, see Vangala: Para. 0026, 0041, 0063, 0076, 0084, 0086 – 0097, 0109, Fig. 1a – 1b).
However, Vangala does not explicitly disclose the search criteria comprising an identification of a user role, accessing a schedule associated with the user role identified by the search criteria.
Panuganty teaches search criteria comprising an identification of a user role (adding contextual parameters to queries, see Panuganty: Para. 0078 – 0082, and augmenting queries with contextual data such as user role, job position, past query history, etc., see Panuganty: Para. 0128);
accessing a schedule associated with the user role identified by the search criteria (analyzing user calendars for curation and/or acquisition based upon  a user query, scheduled query, automated query, calendar item identified during scheduled query, etc., see Panuganty: Para. 0044, and scanning calendar database for events for use in query request processing, see Panuganty: Para. 0184, 0200 and 0206).
Panuganty and Vangala are analogous due to their disclosure of using contexts in the processing of queries.
Therefore, it would have been obvious to one of ordinary skill in the art to modify Vangala’s use of user centric facts for processing search requests with Panuganty’s use of user roles in processing search requests in order to modify scopes of queries using extracted data from a personalized analytics system.



As to claim 2, Vangala modified by Panuganty discloses wherein the user context comprises one or more of the list comprising: location data (user context for location data, see Vangala:  Para. 0020, 0026, 0077, 0081, and 0121 - 0123); 
temporal data (user context based in temporality, see Vangala:  Para. 0020, 0021, 0030 - 0033, 0103, 0106, 0121); and 
user attributes of a user of the client device (user centric facts and data, see Vangala: Para. 0020 – 0022, and user account data and roles, see Vangala: Para. 0056 - 0057).

As to claim 3, Vangala modified by Panuganty discloses wherein the generating the set of search results includes: 
accessing the repository, wherein the repository comprises a collection of data objects (processing results based on the web search results and user context for user-centric facts (of the fact nodes from the user-centric graph), see Vangala:  Para. 0023 – 0032, and data sources including generated object graph nodes, including external knowledge bases, see Vangala: Para. 0013, 0023, 0049 – 0061 and 0071, and data sources including generated object graph nodes, see Vangala:  Para. 0013, 0023, 0049 – 0061 and 0071); 




assigning a relevance score to each data object among the collection of data objects based on the user context of the client device (scoring and ranking facts to be returned to users, see Vangala: Para. 0024, and signal strength score based on the strength of relationship between a candidate fact and user-centric facts in the graph, the fact being included if the score exceeds a threshold, see Vangala:  Para. 0121 - 0123); and 
identifying a portion of the collection of data objects based on the relevance score of each data object among the collection of data objects, the portion of the collection of data objects comprising the set of search results (facts, as scored and ranked, that exceed a threshold are included in user centric facts and returned in response to a user request, see Vangala: Para. 0023 – 0026 and 0121 – 0123).

As to claim 4, Vangala modified by Panuganty discloses wherein the causing display of the presentation of the set of search results is based on the relevance score that corresponds with each data object among the portion of the collection of data objects (facts, as scored and ranked, that exceed a threshold are included in user centric facts and returned in response to a user request, see Vangala:  Para. 0023 – 0026 and 0121 – 0123).




As to claim 5, Vangala modified by Panuganty discloses wherein the schedule comprises a list of events (the calendar comprises upcoming scheduled tasks, travel itinerary entries, flight dates, scheduled teleconference, etc., see Vangala: Para. 0026 – 0032), and the determining the user context of the client device in response to the receiving the search request includes: 
identifying an event from among the list of events from within the schedule based on temporal data associated with the search request, the event including an event attribute (calendar/schedule items are utilized and searched, including facts based on events and topics having particular temporality, the calendar comprising upcoming scheduled tasks, travel itinerary entries, flight dates, scheduled teleconference, etc., see Vangala: Para. 0020 – 0022 and 0026 – 0032); and 
determining the user context based on the event attribute of the event (events/topics from the calendar/schedule data having particular temporality are found to be context-based user-centric facts, see Vangala:  Para. 0020 – 0022, and context based on user-centric facts, scheduled task data and temporal relationships, see Vangala:  Para. 0026 – 0032).

As to claim 6, Vangala modified by Panuganty discloses wherein the event attribute includes a user identifier (the events/topics are part of a user-centric graph, see Vangala: Para. 0020 – 0022, and user identifier (ex. nickname) tags for user-centric graphs/facts, see Vangala:  Para. 0070, and login data for a user, see Vangala: Para. 0020 and using email addresses as identifiers for user-centric graphs, see Vangala:  Para. 0021).
As to claim 7, Vangala modified by Panuganty discloses wherein the receiving the search request includes: 
causing display of a search interface at the client device, the search interface including an input field (interactions include user submitted search query, content input by the user, etc., see Vangala: Para. 0041, and query input including keywords, see Vangala:  Para. 0084, and input sensors including keyboard, mouse, touch screen, etc. see Vangala:  Para. 0115, and word recognition for audio/speech input for content retrieval, see Vangala:  Para. 0117 - 0118); and 
receiving the search criteria as an input into the input field, wherein the search criteria includes a query term (interactions include user submitted search query, content input by the user, etc., see Vangala:  Para. 0041, and query input including keywords, see Para. 0084).

Claims 8 – 14 are rejected using similar rationale to the rejection of claims 1 – 7 above.
Claims 15 – 20 are rejected using similar rationale to the rejection of claims 1 – 6 above.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK E HERSHLEY whose telephone number is (571)270-7774.  The examiner can normally be reached on M-Th: 9am-7pm; F: 2pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARK E HERSHLEY/Primary Examiner, Art Unit 2164